Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination under 37 CFR 1.114 after Final Rejection
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 12 May 2022 has been entered.

Status of Claims
	Claims 1-26 are pending.
	Claims 1-26 are allowed.
	
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email exchange with Ryan Chirnomas, WENDEROTH, LIND & PONACK, LLP, on 11 July 2022.  The authorization was given without traverse.

The application has been amended as follows:
In the Claims:
Claim 1, replace the entirety of claim 1 with --A method for producing a whey protein hydrolysate, the method comprising: 
determining the mass percent of protein, lipid, ash, and lactose in a whey protein-containing starting material, wherein, when the lipid and lactose are present in the whey protein-containing starting material, the lipid content and the lactose content are each based on the total amount of protein, lipid, ash, and lactose in the whey protein-containing starting material taken as 100 percent mass, or wherein, when the lipid is present while the lactose is not present in the whey protein-containing starting material, the lipid content is based on the total amount of protein, lipid, and ash in the whey protein-containing starting material taken as 100 percent mass;
selecting the whey protein-containing starting material containing a lipid and either having (i) a lipid content of 0.2 mass percent or less, or having (ii) a lipid content of 0.2 mass percent or less and the lactose content of less than 1 mass percent; and
subjecting the selected whey protein-containing starting material to hydrolysis treatment.--;
Claim 2, line 2, replace “of the whey protein-containing” with --of the selected whey protein-containing--;
Claim 2, line 2, replace “mass %” with --mass percent--;
Claim 5, line 4, replace “mass%” with --mass percent--;
Claim 5, line 7, replace “mass%” with --mass percent--;
Claim 6, line 2, replace “the whey protein-containing” with --the selected whey protein-containing--;
Claim 6, line 3, replace “mass%” with --mass percent--;
Claim 6, line 6, replace “mass%” with --mass percent--;
Claim 7, line 3, replace “mass%” with --mass percent--;
Claim 7, line 5, replace “mass%” with --mass percent--;
Claim 7, lines 7-11, replace “subjecting a whey protein-containing starting material to hydrolysis treatment to prepare the whey protein hydrolysate, the whey protein-containing starting material containing a lipid and having a lipid content of 0.2 mass% or less, wherein the lipid content is based on the total amount of protein, lipid, ash, and lactose in the whey protein-containing starting material taken as 100 mass%” with --determining the mass percent of protein, lipid, ash, and lactose in a whey protein-containing starting material, wherein the lipid content is based on the total amount of protein, lipid, ash, and lactose in the whey protein-containing starting material taken as 100 percent mass;
selecting the whey protein-containing starting material containing a lipid and having a lipid content of 0.2 mass percent or less; and
subjecting the selected whey protein-containing starting material to hydrolysis treatment to prepare the whey protein hydrolysate--;
Claim 8, line 1, replace “the whey protein-containing” with --the selected whey protein-containing--;
Claim 8, line 2, replace “mass%” with --mass percent--;
Claim 11, line 3, replace “mass%” with --mass percent--;
Claim 11, lines 5-15, replace “subjecting a whey protein-containing starting material to hydrolysis treatment to prepare the whey protein hydrolysate, the whey protein-containing starting material containing a lipid and having a lactose content of less than 1 mass% and a lipid content of 0.2 mass% or less, wherein, when the lipid and lactose are present in the whey protein-containing starting material, the lipid content and the lactose content are each based on the total amount of protein, lipid, ash, and lactose in the whey protein-containing starting material taken as 100 mass%; and wherein, when the lipid is present while the lactose is not present in the whey protein-containing starting material, the lipid content is based on the total amount of protein, lipid, and ash in the whey protein-containing starting material taken as 100 mass%” with --determining the mass percent of protein, lipid, ash, and lactose in a whey protein-containing starting material, wherein, when the lipid and lactose are present in the whey protein-containing starting material, the lipid content and the lactose content are each based on the total amount of protein, lipid, ash, and lactose in the whey protein-containing starting material taken as 100 percent mass, and wherein, when the lipid is present while the lactose is not present in the whey protein-containing starting material, the lipid content is based on the total amount of protein, lipid, and ash in the whey protein-containing starting material taken as 100 percent mass;
selecting the whey protein-containing starting material containing a lipid and having a lactose content of less than 1 mass percent and a lipid content of 0.2 mass percent or less; and 
subjecting the selected whey protein-containing starting material to hydrolysis treatment to prepare the whey protein hydrolysate--;
Claim 12, line 2, replace “the whey protein-containing” with --the selected whey protein-containing--;
Claim 12, line 2, replace “mass%” with --mass percent--;
Claim 15, line 4, replace “mass%” with --mass percent--;
Claim 15, line 7, replace “mass%” with --mass percent--;
Claim 16, line 4, replace “mass%” with --mass percent--;
Claim 17, line 4, replace “mass%” with --mass percent--;
Claim 17, line 7, replace “mass%” with --mass percent--;
Claim 18, line 3, replace “mass%” with --mass percent--;
Claim 18, line 6, replace “mass%” with --mass percent--;
Claim 19, line 4, replace “mass%” with --mass percent--;
Claim 19, line 7, replace “mass%” with --mass percent--;
Claim 20, line 3, replace “mass%” with --mass percent--;
Claim 20, line 6, replace “mass%” with --mass percent--;

Examiner’s Comment
Drawings
The drawings were received on 24 April 2019. These drawings are accepted.



Reasons for Allowance
Claim Objections
The objection to Claims 1, 7 and 11, in the Final Office Action mailed 14 January 2022, is withdrawn in view of Applicants' amendment received 12 May 2022, in which the cited claims were corrected. 

35 U.S.C. § 103
The rejection of Claims 1-21, 23 and 25 under 35 U.S.C. §103 as being unpatentable over Affolter et al. in view of Gallardo-Escamilla et al. as evidenced by Melenteva et al., and in view of Liaw et al., in the Final Office Action mailed 14 January 2022, is withdrawn in view of Applicants' argument received 12 May 2022, and in view of the Examiner’s Amendment above.
The rejection of Claims 22, 24 and 25 under 35 U.S.C. §103 as being unpatentable over Affolter et al. in view of Gallardo-Escamilla et al. as evidenced by Melenteva et al., and in view of Liaw et al., as applied to claims 1-21, 23 and 25 above, and further in view of DeCastro et al. and Liaw et al., in the Final Office Action mailed 14 January 2022, is withdrawn in view of Applicants' argument received 12 May 2022, and in view of the Examiner’s Amendment above.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The closest prior art of Affolter et al. (US 2014/0004142) and Gallardo-Escamilla et al. ((2005) J. Dairy Sci. 88: 2689-2699) do not teach or suggest, alone or in combination, the claimed subject matter which recites:  A method for producing a whey protein hydrolysate, the method comprising: 1) determining the mass percent of protein, lipid, ash, and lactose in a whey protein-containing starting material; 2) selecting the whey protein-containing starting material containing a lipid and either having (i) a lipid content of 0.2 mass percent or less, or having (ii) a lipid content of 0.2 mass percent or less and the lactose content of less than 1 mass percent; and 3) subjecting the selected whey protein-containing starting material to hydrolysis treatment. When the lipid and lactose are present in the whey protein-containing starting material, the lipid content and the lactose content are each based on the total amount of protein, lipid, ash, and lactose in the whey-protein-containing starting material taken as 100 percent mass. When the lipid is present while the lactose is not present in the whey protein-containing starting material, the lipid content is based on the total amount of protein, lipid, and ash in the whey protein containing whey protein-containing starting material taken as 100 percent mass. The whey protein hydrolysate has: 1) a reduced bitterness relative to the bitterness of whey protein hydrolysates prepared using a whey protein-containing starting material having a lipid content of more than 4 mass percent; 2) a reduced odor relative to an odor of whey protein hydrolysates prepared using the whey protein-containing starting material having a lipid content of more than 4 mass percent; and 3) a time-dependent discoloration that is suppressed more so than in whey protein hydrolysates obtained by hydrolyzing a whey protein-containing starting material having a lactose content of more than 4 mass percent.

Affolter et al. shows compositions comprising a milk-based protein hydrolysate obtainable by treatment of a solution of a milk-based proteinaceous material with enzymes from a microbial source. The starting material may be a whey-based proteinaceous material, casein or mixtures thereof. The starting material may even be a combination of the described starting materials and lactose. Lactose may be present in concentrations of from 0.05-30% or preferably 0.10 to 1 % or more preferably 0.10 to 0.20% (w/w).
Affolter et al. does not show that: 1) the lipid content of the whey protein-containing starting material is 0.2 mass% or less; and 2) the starting material has a lipid content and a lactose content based on the total amount of protein, lipid, ash, and lactose taken as 100 mass percent; or the starting material has a lipid content based on the total amount of protein, lipid, and ash taken as 100 mass percent.

Gallardo-Escamilla et al. shows that the lipid content of rennet casein, as shown by Affolter et al., as a whey protein-containing starting material, is calculated in percent mass, specifically, 0.2 mass% or less. Gallardo-Escamilla et al. shows the sensory characteristics of 11 samples of whey representing a wide range of types which were sources from cheese and casein making procedures. The sensory characteristics include odor attributes (e.g., pungent, rancid, cheesy) and flavor attributes (e.g., sweet, bitter, salty, rancid).
Gallardo-Escamilla et al. does not show that: 1) the starting material has a lipid content and a lactose content based on the total amount of protein, lipid, ash, and lactose taken as 100 mass percent; or the starting material has a lipid content based on the total amount of protein, lipid, and ash taken as 100 mass percent.

Affolter et al. and Gallardo-Escamilla et al. do not show, individually or in combination, a method for producing a whey protein hydrolysate, the method comprising the steps recited above; i.e., 1) determining the mass percent of protein, lipid, ash, and lactose in a whey protein-containing starting material; 2) selecting the whey protein-containing starting material containing a lipid and either having (i) a lipid content of 0.2 mass percent or less, or having (ii) a lipid content of 0.2 mass percent or less and the lactose content of less than 1 mass percent; and 3) subjecting the selected whey protein-containing starting material to hydrolysis treatment.

Applicant remarks that the whey protein-containing starting material of Affolter is not within the range of 0.2 mass% or less. Specifically, as to the lipid content of Affolter, based on Table 2 of Gallardo-Escamilla, the Examiner contends that the lipid content of the milk-based proteinaceous material of Affolter is 0.09 (Rennet casein, company A) or 0.12% (Rennet casein, pilot plant). Table 2 of Gallardo-Escamilla shows the percentage of the total solids in these whey samples as being "6.1 %". However, Applicant explains that this suggests that the whey samples listed in Table 2 contain a large amount of water. More specifically, Applicant had explained that the lipid content of 0.09 or 0.12% calculated in the Office Action appears to be the percentage based on the total amount of the ingredients including water taken as 100%, and therefore that this does not correspond to the claimed subject matter. 
In addition, Applicant refers to the Declaration under 37 CFR 1.132 (filed 12 May 2022) authored by one of the inventors, Kenji Toyota, in which the same argument is also made; i.e., that the prior art does not show lipid content as a dry weight percent of the whey protein-containing starting material.
Applicant also remarks that the lipid and lactose contents of the whey protein-containing starting material are not based on the total amount of lipid, lactose, ash, and protein taken as 100 mass percent.
This argument is persuasive in view of the Examiner’s Amendment cited above.
	
In summary, there is no prior art which shows a whey protein-containing starting material that is produced and selected based on a percent dry weight determination of the whey protein-containing starting material with regard to its protein, lipid and ash content only, as well as its lactose content, if lactose is present.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/Examiner, Art Unit 1651      

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631